t c summary opinion united_states tax_court jack s morris and dorothy morris petitioners v commissioner of internal revenue respondent docket no 2886-00s filed date jack s morris pro_se gary m slavett for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - all references to petitioner are to jack s morris respondent determined deficiencies in petitioners’ federal income taxes in the amounts of dollar_figure and dollar_figure for tax years and respectively ’ after concessions ’ the issues for decision are whether petitioner is a statutory_employee whether petitioner is entitled to an adjustment for cost_of_goods_sold whether petitioner is entitled to deductions for home_office expenses under sec_280a and whether petitioner is entitled to various schedule c deductions ' after trial the parties stipulated that petitioner dorothy morris now dorothy kirkpatrick is entitled to relief from joint liabilities determined for the and tax years pursuant to sec_6015 respondent concedes that petitioner is entitled to deductions for union dues of dollar_figure and dollar_figure in and respectively respondent concedes that petitioner paid dollar_figure and dollar_figure for uniforms in and respectively sec_67 imposes a 2-percent floor of adjusted_gross_income on miscellaneous_itemized_deductions after concessions and our holdings the miscellaneous_itemized_deductions do not exceed the 2-percent floor for and respondent concedes that petitioner is entitled to deductions for home mortgage interest of dollar_figure and dollar_figure for and respectively on their federal_income_tax returns petitioners deducted home mortgage interest of dollar_figure and dollar_figure for and respectively petitioners claimed a deduction of dollar_figure in for legal and professional services petitioner did not address this deduction at trial as a result petitioner is deemed to have conceded the item see rule sec_142 sec_149 96_tc_226 pearson v commissioner tcmemo_2000_160 some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing their petition petitioners resided in costa mesa california during the period at issue petitioner worked for interstate brands co ibc as a bakery deliveryman ibc is in the business of producing and delivering baked goods petitioner delivered baked goods to ibc’s customers including costco and the claim jumper restaurant petitioner drove a vehicle provided by ibc and ibc paid for gas and maintenance of the vehicle on a typical workday petitioner arrived at ibc between a m and a m and loaded ibc’s truck with baked goods petitioner delivered baked goods ina territory assigned by ibc ibc also required petitioner to deliver baked goods to certain customers pursuant to ibc’s schedule for example petitioner serviced stores daily pursuant to ibc’s rules petitioner completed his route between p m and p m the working relationship between petitioner and ibc was formalized in an agreement between the local international brotherhood of teamsters and ibc petitioner received a base salary and a commission on the net sales of baked goods he delivered petitioner did not pay for the product he delivered to ibc’s customers ibc determined petitioner’s workdays and he q4e- needed permission from an ibc supervisor to take a day off ibc paid petitioner for vacation and sick days petitioner was required by ibc to wear a uniform petitioner punched a timeclock at the beginning and end of each workday on forms w- wage and tax statement issued by ibc in and petitioner was not listed as a statutory_employee during the period at issue petitioners resided ina five- bedroom house with their children the house also contained a living room kitchen and bathrooms petitioner designated one of the bedrooms as a home_office the room contained a desk telephone and files in the home_office petitioner telephoned bread orders to ibc petitioner also designated his two-car garage as a home_office petitioner parked his personal van in the garage petitioner maintained bread on racks in the garage for certain customers petitioner also stored tools bicycles and other personal items in the garage on his and federal_income_tax returns petitioner indicated that he was a statutory_employee and therefore entitled to report income and expenses on schedule c pursuant to revrul_90_93 1990_2_cb_33 the schedules c included as gross_receipts the amounts reflected on the respective forms w-2 issued by ibc petitioner subtracted dollar_figure and dollar_figure in and respectively for cost_of_goods_sold for the stale or damaged bakery goods petitioner returned to ibc the amounts for - - cost_of_goods_sold reflected the industry average for stale and damaged returns and not the actual amount returned to ibc petitioners also claimed schedule c deductions for home_office expenses in the respective amounts of dollar_figure and dollar_figure for and petitioner claimed the following deductions related to his vehicles on schedule c claimed deduction car truck expenses dollar_figure dollar_figure taxes licenses --- big_number interest other big_number big_number depreciation big_number big_number sec_179 expenses --- big_number on his federal_income_tax returns petitioner attributed a business use for the vehicles of dollar_figure percent for and dollar_figure percent for respondent determined that petitioner was a common-law employee and therefore not permitted to report income and expenses on schedule c respondent also determined that petitioner is not entitled to any reduction for cost_of_goods_sold because petitioner was not in the business of selling baked goods and in any event petitioner failed to substantiate any purchases respondent also contends that since petitioner was an employee petitioners do not qualify for the home_office_deductions as the home_office was not maintained for the convenience_of_the_employer respondent disallowed all of the schedule c deductions because the expenses were not ordinary and -- - necessary business_expenses and petitioner failed to substantiate the expenses statutory_employee petitioner contends that he was a statutory_employee under sec_3121 a as he was a commission-driver who delivered bakery products sec_3121 defines employee for employment_tax purposes as follows sec_3121 employee --for purposes of this chapter the term employee means--- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- a as an agent-driver or commission-- driver engaged in distributing meat products vegetable products bakery products beverages other than milk or laundry or dry-cleaning services for his principal emphasis added a taxpayer cannot be a statutory_employee under sec_3121 a unless he is not a common-law employee under sec_3121 we therefore must decide whether petitioner was a common-law employee or independent_contractor and - j- if he is an independent_contractor then he may qualify as a statutory_employee lickiss v commissioner tcmemo_1994_ whether an employer-employee relationship exists is a guestion of fact see air terminal cab inc v united_states a478 f 2d 8th cir 89_tc_225 affd 862_f2d_751 9th cir if an employer-employee relationship exists its characterization by the parties as some other relationship is of no consequence see sec_31_3121_d_-1 employment_tax regs sec_31_3401_c_-1 employment_tax regs defines an employer-employee relationship as follows b generally the relationship of employer and employee exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it 1s not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right 1s an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is not an employee - this court looks to seven factors to determine the existence of a common-law employer employee versus an independent_contractor relationship the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is an integral part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir professional executive leasing inc v commissioner t c pincite 64_tc_974 see also 331_us_704 no single factor is dispositive and we must look at all the facts and circumstances in each case see professional executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite eren v commissioner tcmemo_1995_555 affd 180_f3d_594 4th cir although we review all of the factors the right to control is the crucial factor in determining the nature of a working relationship weber v commissioner supra pincite 92_tc_351 affd 907_f2d_1173 d c cir the degree of control is one of great importance though not exclusive see 76_fsupp_627 e d s c we must examine both the right of control and the control actually exercised by the potential employer see 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 the amount of control necessary to find an employer-employee relationship varies with different occupations see 397_us_179 reece v commissioner tcmemo_1992_335 we discuss below the factors considered to decide whether petitioner was a common-law employee or an independent_contractor a degree of control ibc controlled the extent of petitioner’s territory ibc required that petitioner deliver goods to certain customers on specific days of the week ibc dictated the hours of work compensation and leave ibc required petitioner to punch a time clock when he began and ended a workday at ibc’s place of business petitioner needed ibc’s permission to take leave b investment in facilities ibc paid for and supplied the goods petitioner delivered ibc provided petitioner with his delivery vehicle and ibc paid -- - for all maintenance and fuel petitioner did not have an investment in either the goods delivered or the facilities c opportunity for profit or loss petitioner received a commission for the baked goods he delivered to ibc’s customers petitioner also received a base salary each week although petitioner did not receive commissions on the goods returned to ibc by its customers ibc ultimately was responsible for any losses for goods returned therefore petitioner did not have an opportunity for loss d right to discharge the record is silent with respect to this factor eb integral part of business ibc’s business was to produce deliver and provide baked goods to various customers such as costco and the claim jumper ibc required drivers to deliver baked goods to ibc’s customers this type of work was clearly within the scope of ibc’s regular business ff permanency of relationship the record is silent with respect to this factor g relationship parties believe they created petitioner believes that he was a statutory_employee the statutory_employee box on the form_w-2 from ibc was not checked further ibc paid the applicable payroll_taxes and did not issue a form_1099 these factors indicate that ibc treated petitioner as a common-law employee as opposed to an independent_contractor or statutory_employee on balance considering the record and weighing all of the factors we conclude that petitioner was a common-law employee and not an independent_contractor since petitioner was not an independent_contractor he therefore was not a statutory_employee see sec_3121 lickiss v commissioner tcmemo_1994_103 petitioner is not entitled to report gross_income and claim expenses on schedule c accordingly we hold for respondent cost_of_goods_sold the cost of goods purchased for resale in a taxpayer’s business is an offset to gross_receipts in computing gross_income see 88_tc_654 69_tc_477 affd 630_f2d_670 9th cir thorpe v commissioner tcmemo_1998_123 sec_1_61-3 income_tax regs although cost_of_goods_sold is not a deduction and therefore is not subject_to the limitations on deductions any amount allowed as cost_of_goods_sold must be substantiated see sec_6001 ranciato v commissioner tcmemo_1993_536 sec_1_6001-1 income_tax regs petitioner subtracted dollar_figure in and dollar_figure in for cost_of_goods_sold in ibc’s business for the same reasons as fully set forth above petitioner was not an independent_contractor but rather a common-law employee thus he is not entitled to an adjustment for cost_of_goods_sold even if petitioner were entitled to schedule c treatment for income and expenses petitioner failed to produce any evidence of the cost_of_goods_sold in or see gibbs v commissioner tcmemo_1988_491 further petitioner did not purchase the goods from ibc that ibc sold to its customers and the amount listed as cost_of_goods_sold was merely an industry average of stale and damaged returns therefore we hold for respondent home_office deduction sec_280a provides that an individual taxpayer is generally not entitled to a deduction for a dwelling_unit used by the taxpayer as a residence during the taxable_year sec_280a however permits a deduction of expenses allocable to a portion of the dwelling_unit which is regularly and exclusively used as either the principal_place_of_business for any trade_or_business of the taxpayer or as a place of bussiness which is used by clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business an employee is entitled to the deduction only if the office is for the convenience_of_the_employer see sec_280a this use has been found where the employee is required to maintain the office as a condition_of_employment or when the home_office was necessary for the functioning of the employer’s business or to allow the employee to perform his duties properly see 82_tc_318 78_tc_428 revd on other grounds 707_f2d_404 9th cir mathes v commissioner tcmemo_1990_483 a deduction is not allowed when the employee maintains the home_office purely for his convenience comfort or economy see 66_tc_515 affd 591_f2d_1273 9th cir the facts in this case clearly demonstrate that petitioner did not maintain a home_office as his principal_place_of_business or as a place of business for meeting with clients or customers in the normal course of business additionally petitioner failed to establish that he was reguired to maintain an office for the convenience of his employer ibc did not require petitioner to maintain a home_office in order to perform his duties petitioner testified that he used the home_office as a place to make telephone calls to ibc and load bread in his personal vehicle since petitioner failed to come within the exception of sec_280a we sustain respondent’s disallowance of the claimed deductions for home_office space for both and schedule c expenses deductions although petitioner is not entitled to report deductions on schedule c we look at the claimed amounts to consider whether they may otherwise be deductible as miscellaneous_itemized_deductions on schedule a sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioner’s trade_or_business is that of an employee for ibc expenses that are personal in nature are generally not allowed as deductions see sec_262 deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his income and deductions see sec_6001 sec_1 a e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has paid a deductible expense but is unable to substantiate the exact amount we are permitted to estimate the deductible amount see 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the - - taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and we cannot estimate the taxpayer’s expenses with respect to certain items see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property pursuant to sec_280f see sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate the amount of expenses for listed_property a taxpayer must satisfy additional factors such as establishing the amount of business use for the property the amount of total use for such property the amount of each expenditure and the investment or business_purpose of each use see sec_1_274-5t temporary income_tax regs fed reg date expenses should be recorded at or near the time when the expense is incurred see sec_1_274-5t temporary income_tax regs fed reg date the record must contain sufficient information as to each element of every business use but the level of detail will vary with each factual variation see sec_1_274-5t c temporary income_tax regs fed reg date for example if a - taxpayer uses a vehicle for both business and personal purposes and he uses the vehicle for deliveries on a regular established route then he may satisfy the adequate record requirement by recording the total number of miles driven during the tax_year the length of the route and the date of each trip the date of each trip should be recorded at or near the time of each trip in addition the taxpayer could establish the date of each trip with a receipt record of delivery or other documentary_evidence see sec_1_274-5t c temporary income_tax regs fed reg date if a taxpayer cannot meet the requirements of sec_274 then he is not entitled to a deduction a automobile expenses petitioner deducted the following amounts related to his dodge van and ford mustang dollar_figure and dollar_figure in and respectively for car and truck expenses mileage interest of dollar_figure and dollar_figure in and respectively and dollar_figure for taxes and licenses in petitioner testified that he used the van exclusively for the delivery of baked goods to ibc’s customers on his days off and after hours petitioner did not testify as to the business use of the mustang petitioner stated that when he purchased the mustang he stopped using the van as he did not need to deliver as much bread petitioner - submitted mileage logs which list the monthly total of miles driven petitioner failed to meet the stringent requirements of sec_274 the mileage log does not contain the date of each trip nor does the log describe the business place or purpose of each trip petitioner also did not establish the total use and business use of each vehicle the log merely describes the monthly odometer readings the log does not appear to be contemporaneously created thus reducing its reliability the mileage log also conflicts with petitioner’s testimony and his mileage statements on his federal_income_tax returns for the years at issue on his federal_income_tax returns petitioner attributed a business use for the vehicles of dollar_figure percent for and dollar_figure percent for we do not find petitioner’s unsupported self-serving testimony to be credible see 99_tc_202 87_tc_74 therefore petitioner is not entitled to deductions for the car and truck expenses b sec_179 petitioner deducted dollar_figure in under sec_179 for the purchase of his ford mustang sec_179 provides that a taxpayer may elect to currently deduct the cost of tangible_personal_property purchased during the taxable_year for use in -- - the active_conduct_of_a_trade_or_business in the aggregate deduction limit of elected property under sec_179 was dollar_figure if a property has both business and other uses then the taxpayer must establish that more than half of the property’s use in the taxable_year is for trade_or_business purposes see sec_274 sec_280f sec_1_179-1 income_tax regs petitioner failed to establish that the mustang was predominantly_used in his trade_or_business as an employee of ibc petitioner did not establish either the total use or the business use of the vehicle the incomplete mileage log petitioner’s testimony and the inconsistent statements from petitioner’s federal_income_tax return prevent us from determining the amount of business use if any of the mustang therefore we sustain respondent’s determination as to this issue c depreciation petitioner deducted dollar_figure and dollar_figure in and respectively for depreciation of the dodge van and ford mustang sec_167 permits a depreciation deduction for the exhaustion and wear_and_tear of property_used_in_the_trade_or_business sec_274 imposes a strict substantiation requirement for deductions with respect to any listed_property as we held above petitioner failed to meet the requirements of sec_274 according we hold for respondent on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule the decision to be entered herein shall reflect that petitioner dorothy morris is entitled to relief from joint liabilities determined for and pursuant to sec_6015
